Order entered May 10, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00150-CV

                        LARRY M. GENTILELLO, M.D., Appellant

                                                V.

                     DALLAS COUNTY HOSPITAL DISTRICT
            D/B/A PARKAND HEALTH AND HOSPITAL SYSTEM, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 07-6167

                                            ORDER
       We GRANT the parties’ May 6, 2013 joint motion for an extension of time to file

appellate briefs. Appellant shall file his brief on or before June 5, 2013. Appellee shall file its

brief on or before August 5, 2013.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE